Freedman, P. J.
The proof is insufficient to sustain the finding in favor of the performance by the plaintiff of the painting contract. The work, labor and services done for plaintiff, and for which he brings this action, were done under a written estimate made by plaintiff, containing full specifications which he was bound to comply with in doing the work.
The proof is clear that he did not perform all the work according to the contract, but left a substantial portion unperformed, and he fails to show, any reasonable excuse for nonperformance, and to portions of the work which was done the weight of evidence is to the effect that it was not done in a skillful and workmanlike manner. -
Performance in accordance with the terms of the contract is a condition precedent to plaintiff’s.right to recover. Bien v. Abbey, 36 N. Y. St. Repr. 791;. Crane v. Knubel, 34 N. Y. Super. Ct. (2 J. & S.) 443. Judgment must be reversed.
Levbbtbitt, J., concurs.